Citation Nr: 1605022	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from June to October 1990, and active military service from February 2003 to June 2004.

The issue of entitlement to service connection for obstructive sleep apnea is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  It came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2013.  It was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

In December 2008, the Veteran testified at a Travel Board hearing; and in May 2011, the Veteran testified at a videoconference hearing.  Transcripts of those hearings are of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court which in an April 2014 Order, granted the parties' Joint Motion for Remand, remanding the case for action consistent with the terms of the Joint Motion.

The parties agreed that the Board's determination that the duty to assist was satisfied was erroneous; and that although the Veteran was afforded VA medical opinion addressing whether her sleep apnea was related to service, there was no medical opinion addressing whether her sleep apnea was a result of an in-service exposure to environmental hazards.  The parties noted that during her "post-development health assessment" in April 2004, she indicated that she served in Iraq and Kuwait and that she was exposed to smoke from burning trash or feces and environmental trash/pollution.  The Veteran has also indicated that she had difficulty breathing during her deployment which has been corroborated by a March 2007 buddy statement.  In addition, the Veteran testified in December 2008 that while on active duty, she had chest pain with breathing.  The parties found that by virtue of the above evidence, VA was put on notice that a theory of entitlement to service connection pertaining to exposure to environmental hazards was reasonably raised; and that not only did the Board fail to address this reasonably-raised theory of entitlement, there was no competent medical evidence regarding this theory.  As such, the parties agreed that a remand was necessary for VA to provide the Veteran with a medical examination to address the theory of causation pertaining to exposure to environmental hazards while serving in Iraq.

In September 2013, the Board remanded the case and instructed the AOJ that the Veteran should be afforded an appropriate VA examination with a pulmonologist to determine the etiology of her obstructive sleep apnea.  Although the Veteran was afforded a VA examination, it was not with a pulmonologist.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Further development is, therefore, needed in light of this Stegall violation.

It is noted that the examination was reportedly reviewed by and approved by a pulmonologist.  The Veteran's representative however, has noted it is unclear what information was provided to the pulmonologist, to include medical records, knowledge that the appellant had depression, and that she had gained weight.  Thus it is argued that the situation does not comply with the Board's remand.

The Board notes that the Veteran's representative has raised an additional theory of entitlement, namely secondary service connection.  The Veteran's representative essentially contends that the Veteran's obstructive sleep apnea is secondary to her depression which caused sleep impairment and overeating which led to obesity which, as noted by the VA examiner in December 2009 "would predispose to aggravate structural changes around the head and neck predisposing to the condition."  Thus, on remand, the Board will direct that this theory be addressed by the pulmonologist. 

With respect to the issue of entitlement to service connection for GERD, the Board notes that the issue was denied in a November 2015 rating decision. In December 2015, VA received the Veteran's request for reconsideration of the November 23, 2015 rating decision.  The Board construes this request for reconsideration as a Notice of Disagreement with respect to this issue.  The RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and her representative should be provided a Statement of the Case as to the issue of entitlement to service connection for GERD.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  

2.  The Veteran should be afforded an appropriate VA examination with a pulmonologist to determine the etiology of her obstructive sleep apnea.  The pulmonologist is to be provided access to Virtual VA and VBMS and the report must specify that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The pulmonologist should address the following:

(i) Whether it is at least as likely as not that obstructive sleep apnea had its onset during the Veteran's active duty service.

(ii) Whether it is at least as likely as not that obstructive sleep apnea is in any way related to (caused by or aggravated by) the Veteran's active duty service to include exposure to environmental hazards such as smoke from burning trash or feces and environmental trash/pollution. 

(iii) Whether it is at least as likely as not that obstructive sleep apnea is in any way related to (caused by or aggravated by) service-connected disability (depressive disorder, migraine headaches, residuals of lumbar spine injury, or hypertension) to include the theory that depression caused sleep impairment and overeating which led to obesity which caused/aggravated obstructive sleep apnea.   

For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

It would be helpful if the pulmonologist would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The pulmonologist should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented. 

4.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

